 
 
IV 
111th CONGRESS
1st Session
H. RES. 963 
IN THE HOUSE OF REPRESENTATIVES 
 
December 9, 2009 
Mr. Kildee (for himself, Mr. Camp, Mr. Conyers, Mr. Dingell, Mr. Ehlers, Mr. Hoekstra, Ms. Kilpatrick of Michigan, Mr. Levin, Mr. McCotter, Mrs. Miller of Michigan, Mr. Peters, Mr. Rogers of Michigan, Mr. Schauer, Mr. Stupak, and Mr. Upton) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Congratulating the Great Lakes Bay Regional Convention and Visitors Bureaus for securing the 2012 Region II United States Youth Soccer Association (USYSA) tournament. 
 
 
Whereas the combined hard work of the Saginaw Soccer Association, the Michigan State Youth Soccer Association, the Great Lakes Bay Region Convention and Visitors Bureaus, Saginaw Valley State University, and Saginaw Charter Township was instrumental in bringing this tournament to mid-Michigan; 
Whereas the tournament is expected to bring 12,000 to 14,000 visitors from North Dakota, South Dakota, Minnesota, Iowa, Nebraska, Missouri, Wisconsin, Illinois, Indiana, Kansas, Kentucky, Ohio, and Michigan; 
Whereas the tournament will host 4,500 players and coaches from 212 soccer teams across the Midwest; 
Whereas the tournament is expected to bring in more than $7,000,000 to the region, providing an important boost to the local economy; 
Whereas the Saginaw Township Soccer complex has recently expanded to a 21-field soccer center and is located near first-class accommodations, restaurants, entertainment facilities, and the campus and Saginaw Valley State University, making it an optimal location for the USYSA tournament; and 
Whereas youth soccer provides an important athletic opportunity for our young people which teaches vital teamwork skills and can help improve self-esteem and academic achievement: Now, therefore, be it 
 
That the House of Representatives congratulates the Great Lakes Bay Regional Convention and Visitors Bureaus for securing the 2012 Region II United States Youth Soccer Association (USYSA) tournament.  
 
